Fobd, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the merchandise marked “A” on the invoice and initialed J. M.:
* * * consists of laces exported from France, and appraised at values which included the so-called production or unique tax (also known as the French Fiscal Reform Law tax) in the amounts as shown by the invoices and accompanying •certificate of pending reappraisement.
(2) That said merchandise marked “A” is such or similar to merchandise which, when sold or offered for sale in France for exportation to the United States in the ordinary course of trade to all purchasers, and in the usual wholesale quantities, was sold or offered at the appraised values herein, less the French Fiscal Reform Tax (Production or Unique Tax) ais'added'on entry, packed.
(3) That merchandise such as or similar to the imported merchandise marked “A”, when sold or offered for sale at the time of exportation, in France for home consumption, or for exportation to countries other than the United States, in ■the ordinary course of trade to all purchasers and in the usual wholesale quantities, was sold or offered for sale at the appraised values herein, less the French Fiscal. Reform Tax (Production or Unique Tax) as referred to above in paragraph 1 .and as added by the importer on entry, plus 1.01 per cent Armament tax when mot included in the appraised value, packed, and that the export value was no ¡higher.
Accepting the above stipulation as a statement of fact, I find the proper foreign values of the involved merchandise to be the appraised *527values thereof, less the French fiscal reform tax (production of unique tax) added by the importer on entry, plus 1.01 per centum armament tax, when not included in the appraised value, packed; Judgment will be rendered accordingly.